DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 05/10/2022 is acknowledged.  The traversal is on the ground(s) that “no laminate having features as recited in Group I being made by such techniques is provided. In the absence of a concrete example of use of the purported alternative techniques, the foregoing assertion is conclusory and not sufficient to sustain the requirement for restriction.”  This is not found persuasive because all the features need not be present to show that a single process step could be performed by an alternative method. Thus, it need only be apparent to one of ordinary skill in the art that a fluororesin layer could be formed by spray coating or chemical vapor deposition (CVD). For example, US 6,284,657 B1 evidences that CVD is a known process for forming a fluororesin layer (col. 9, lines 30-45) that is materially different from the process for forming a fluororesin layer as claimed in the invention of Group II.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/080260 (Asahi).
	Asahi discloses, referring primarily to figure 1, a long laminate characterized by comprising at least one metal layer (34) made of a long metal foil, at least one fluororesin layer in contact with the metal layer, and at least one heat-resistant resin layer in contact with the fluororesin layer (combined into layer 22, see abstract), wherein the thickness per one fluororesin layer is from 1 to 10 um ([0007], [1]), the ratio of the total thickness of the fluororesin layer to the total thickness of the heat-resistant resin layer is from 0.3 to 3.0, and the total thickness of the fluororesin layer and the heat-resistant resin layer is at most 50 um ([0007], [6]) [claim 1], wherein the fluororesin layer is composed mainly of a fluororesin ([1]) [claim 2], wherein the fluororesin layer contains a dispersing agent, and the proportion of the dispersing agent contained in the fluororesin layer is less than 2.0 mass%, to the fluororesin layer ([0007], [4]) [claim 3], wherein the melting point of the 15 fluororesin is at least 270°C ([0007], [1]) [claim 4], wherein the fluororesin has at least one type of functional group selected from the group consisting of a carbonyl group- containing group, a hydroxy group, an epoxy group, an amide group, an amino group and an isocyanate group ([0007], [1]) [claim 5].
	Additionally, Asahi, discloses a printed wiring board ([0007], [12]) made by processing the long laminate as defined in Claim 1 (described above) [claim 7].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahi.
	Asahi discloses the claimed invention as described above with respect to claim 1 except Asahi does not specifically state that the total thickness of the fluororesin layer and the heat-resistant resin layer is at most 25 µm [claim 6]. However, Asahi teaches that the fluororesin layer may have a minimum thickness of 3 µm ([0007], [5]) and the heat-resistant resin layer may have a minimum thickness of 3 µm ([0007], [6]), thus the total thickness could have a minimum thickness of 6 µm. Thus, it would have been obvious, to one having ordinary skill in the art, to form the total thickness of the fluororesin layer and the heat-resistant resin layer to at most 25 µm. The motivation for doing so would have been to form the device with a minimum thickness to fit small size constraints.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,284,657 B1, Chooi et al..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847